Crow, J.
(dissenting) — I concur in the foregoing dissent on the grounds therein stated, and on the further ground that respondent did not have an insurable interest in the property destroyed, to the full amount of his policy. It is a well established rule of insurance law in this country that the insured must have an insurable interest in the property sought to be protected by Ms policy, and this interest should certaiMy equal the face value of such policy. 16 Am. & Eng. Ency. Law (2d ed.), 845, 846.
In this case, the loss, which was a total one, amounted on respondent’s own estimate to only $2,504.00, while the chattel mortgage of which the company was not advised amounted to $1,600 and interest. This left respondent, at the outside, an • insurable interest of only $904, whereas the policy was written for $1,600. Were any fraud whatever to be presumed, it must have been on the part of respondent, in placing a policy of $1,600 on property in which he knew he had an equity of oMy $904. To permit any recovery whatever under such circumstances, to say nothing of a recovery of the full face of the policy had here, is to place a premium upon fraud on the part of an assured, instead of preventing any unfair advantage being taken of him by the company, as seems to have been implied in the majority opinion.